DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species I in the reply filed on January 21, 2022 is acknowledged.  The traversal is on the ground(s) that when Ni is 11.5% or more the plate thickness is always more than 16 mm in the examples, and as such inherently excludes the thicknesses of 4-16 mm when 11.5% or more Ni is claimed.  This is not found persuasive because the claim itself does not include this limitation, which are specifically chosen from the entirety of the specification and not in commensurate in scope with the claim limitations previously presented.  Applicant has removed the claim language via amendment to the non-elected species, and the examiner confirmed proceeding with a Notice of Allowability with the claim set of January 21, 2022 with attorney Chad Rink on January 27, 2022.
The requirement is still deemed proper and is therefore made FINAL.

Claim Status
Applicant’s response to the Non-Final Rejection of September 22, 2021, filed January 21, 2022 is acknowledged.  Claims 1-12 are pending.

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art to the instantly claimed nickel-containing steel for low temperature is Koseki et al. one of ordinary skill in the art would understand a minor portion, including 2-20% would be austenite in some middle thickness portion in volume %), (Pg. 3 [6]), where the steel comprises the composition shown below.

Element
Mass% Cl. 1 (& 7/6/2021 species election)
Koseki Cl. 2 & 4 (mass %) +
C
0.040-0.080
0.05-0.4
Si
0.03-0.30
0.05-3.0
Mn
0.20-0.80
0.05-3.0
Ni
11.5-12.4
0.01-12.0
Mo
0.10-0.50
0.01-3.0
Al
0.010-0.060
*
N
0.0015-0.0060
*
O
0.0007-0.0030
*
Cu
≤ 0.50
0.01-1.0
Cr
≤ 0.50
0.01-16.0
Nb
≤ 0.020
0.001-0.1
V
≤ 0.080
0.001-0.5
Ti
≤ 0.020
0.001-0.1
B
≤ 0.0020
0.0003-0.0100
Ca
≤ 0.0040

REM
≤ 0.0050

P
≤ 0.0070

S
≤ 0.0040


Remainder
Balance

*Al, N, and O are known impurities in steel, which one of ordinary skill in the art would readily understand to optimize to near 0, which overlaps the claimed ranges.

+where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I).)

	Koseki does not teach or suggest, alone or in combination with the prior art, wherein the steel wherein a metallographic structure of a thickness middle plane contains 2.0-20.0 vol% of an austenite phase, an average grain size of prior austenite grains, measured in accordance with JIS G 0551, measured in a section of the thickness middle plane parallel to a rolling direction and a thickness direction is 3.0 to 12.0 microns, an average aspect ratio of the prior austenite grains, wherein the aspect ratio of the prior austenite grains is defined as: length of the prior austenite grains in a rolling direction/thickness of the prior austenite grains in the thickness direction, measured in the section of the thickness middle plane parallel to the rolling direction and the thickness direction is 2.6-10.0, a plate thickness is 16 - 20 mm (oral election of species of August 26, 2021), a yield stress at room temperature, measured in accordance with JIS Z 2241, is 590-710 MPa, nor a tensile strength at room temperature, measured in accordance with JIS Z 2241, is 690-810 MPa.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s specification amendment, filed January 21, 2022, with respect to specification objections have been fully considered and are persuasive.  The objection of September 22, 2021 has been withdrawn.

Applicant’s claim amendments, with respect to 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  The rejections of September 22, 2021 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        



/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784